Tolson, C. J. Claimant, Columbia Fire Insurance Company, A Corporation, filed its complaint on August 2, 1957 to recover for an overpayment of its annual privilege tax for the year of 1952. A stipulation was filed on March 26, 1959 reciting that the report of the Department of Insurance, under date of September 24, 1958, together with the complaint and motion for summary judgment of claimant, shall constitute the record in this cause. Paragraph 4 of the complaint alleges the following: “That for the calendar year of 1951, claimant" paid taxes on the net receipts of its agencies, as provided in Sec. 414 of the Illinois Insurance Code, in the sum of $1,700.25, and, by reason thereof, claimant was entitled to have the said sum of $1,700.25 deducted from its privilege tax for the year 1952.” The Departmental Report specifically admits the allegations contained in paragraph 4 of the complaint, and it would appear that the claimant is, therefore, entitled to reimbursement for its overpayment. It is, therefore, ordered that an award be made to Columbia Fire Insurance Company, A Corporation, in the amount of $1,700.25.